DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Elections/Restrictions
The Examiner acknowledges Applicant’s traversal with regard to the election of R as an alkyl chain.  However, the Examiner maintains the position as set forth with regard to the finality made with respect thereto in the non-final office action.
Should the claims be placed in condition for allowance, further consideration regarding rejoinder of the remaining alternatively claimed R groups aside from those canceled by Applicant’s amendments will be given.  For examination, herein, however, all R groups aside from R as an alkyl will continue to be treated as withdrawn, as well as depending claims 12, 13 and 15.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8, 10, 11 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for inhibitor compounds including methyl butyl boronic acid and pyrene-1-boronic acid, does not reasonably provide any and all potential R groups instantly encompassed by the expansive Markush group of R groups claimed in claim 8.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
	Within the specification as filed, Applicant notes it is “believed” the boronic hydrate inhibitors function by creating hydrophobic gas hydrate particles and it is also “believed” such inhibitors are capable of positioning themselves close to water-hydrocarbon interfaces so as to hinder hydrate crystal growth by impeding access of water molecules with the hydrate crystal.  Additional beliefs are noted in [0046].  A specific example to show the potential of such types of inhibitor compounds to act as a hydrate inhibitor is given, wherein the compound tested is methyl butyl boronic acid while in another example, pyrene-1-boronic acid is evaluated.  The Examiner acknowledges the alternatives to the pyrene-1-boronic acid listed in [0025] of the specification as filed.  Acknowledgement is also given to the compounds listed in [0024] and [0027].  However, it is the position of the Office that Applicant has not clearly identified all claimed R groups encompassed by the Markush group of claim 8 as used for such a purpose within the specification, and/or any specific forms thereof, aside from those specifically noted; additionally, the specification has not sufficiently enabled one of ordinary skill in the art to make and use the invention for all possible, for example, alkyl groups as R in that it has not sufficiently defined amounts thereof that are suitable to prevent formation of agglomerates and/or crystal growth, and/or sufficient to disperse a hydrate deposit.
	That is, Applicant acknowledges that the manner by which the instant boronic inhibitors work is based on “beliefs” set forth in [0046] and fails to identify and/or test specific examples of such inhibitors with “sufficient” amounts thereof for preventing hydrate agglomeration.
In re Wands, 858 F.2d 731,737, 8 USPQ2d 1400, 1404 (Fed. Gir. 1988), the current claims fail to meet the following Undue Experimentation factors:
The breadth of the claims
The current claims encompass a wide variety of groups for R and it is not clear how and/or if each and every group claimed would work in accordance with the method instantly claimed.  Additionally, such groups claimed are merely mentioned broadly in the specification without further identification of examples thereof that are suitable for use.  Are all alkyl groups known capable of use for achieving the intended purpose?  Are certain criteria used to determine which alkyl groups may be used and what amounts thereof must be used to achieve the intended purpose?   
The level of predictability in the art
Although in theory all known alkyl groups may be used for hydrate inhibition purposes, it is difficult to predict if all such chains known to exist would be capable of such use as well as what standards to use in determining the amount thereof that are necessary. 
The amount of direction provided by the inventor 
Applicant has provided 2 examples, as noted above.  Applicant has also identified several specific boronic compounds in the specification.  No direction, however, has been provided with regard to any other specific compounds, as well as how to select specific compounds that are suitable for use as for R.  No specific protocol is suggested; for example, a certain amount of carbons present, a particular length of the chain, whether the chain be branched, linear, saturated vs. unsaturated, etc..
The existence of working examples 

 The quantity of experimentation needed to make or use the invention based on the content of the disclosure 
It is not clear as to what measures and/or protocols should be taken when selecting a suitable alkyl compound for use as an R group and/or specific amounts thereof that may even be needed along with what results can be expected, and therefore the quantity of experimentation is potentially infinite.
Therefore, there exists a Scope of Enablement deficiency for the current claims.
For examination purposes, the claims will be treated with regard to Applicant’s elected species for R as an alkyl group.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8, 10, 11, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tariq et al. (Gas Hydrate Inhibition: A Review of the Role of Ionic Liquids) in view of Boukherissa et al. (Ionic Liquids as Dispersants of Petroleum Asphaltenes).
With respect to independent claim 8, Tariq et al. discloses a method comprising:
providing a hydrate inhibitor composition comprising a hydrate inhibitor and a carrier fluid (p. 17857, 2.1.1. wherein it is disclosed a solution of the inhibitor is used; Table 3, wherein concentrations of the inhibitor are noted in its carrier fluid); and 

	Tariq et al. suggests the use of ionic liquids as the hydrate inhibitor, noting the benefits of such to include the greenness thereof, low vapor pressure and physical properties such as hydrogen-bond-forming capacity, physical state, shape and size (abstract).  The reference, however, fails to disclose, teach and/or suggest the ionic liquid as a boronic hydrate inhibitor having the structure as claimed.
Boukherissa et al. teaches inhibiting aggregation of petroleum asphaltenes using ionic liquids having good solubility in nonpolar environments while also having strong electron donor-acceptor properties; such ionic liquids include a lateral chain that includes a boronic acid, such as 1-propyl boronic acid, which considerably limits asphaltene aggregation and a side alkyl chain of at least eight carbons (abstract).  Such an ionic liquid is useful in preventing deposition of asphaltene plugs in wellbores during oil recovery (Introduction).  
Since Tariq et al. discloses the use of an ionic liquid as a hydrate inhibitor, wherein it is noted the presence of hydrogen-bond-forming functional groups such as OH provide more efficient gas hydrate inhibitors (p. 17866 @ 6.(iii)) and Boukherissa et al. suggests an ionic liquid that includes a boronic acid having the chemical structure as claimed, and, hence OH groups therein, as suitable for use of in oil well recovery operations from a wellbore (Introduction), it would have been obvious to one having ordinary skill in the art to try a boronic acid corresponding to the structure as claimed and as suggested by Boukherissa et al. as the ionic 
	With respect to dependent claim 10, Tariq et al. discloses wherein the well or pipeline is a subsea well or pipeline (abstract; p. 17856, left column, wherein deep sea wells are disclosed).
	With respect to depending claim 11, Tariq et al. discloses wherein the carrier fluid is selected from the group as claimed (p. 17861, left column, wherein aqueous solutions are suggested.  
	With respect to depending claim 14, as noted above, Tariq et al., in view of Boukherissa et al. suggests the boronic hydrate inhibitor having the structure as claimed; Boukherissa et al. further notes 1-propyl boronic acid as an example (abstract).  Although silent to noting methyl butyl boronic acid as an alternative thereto, it is the position of the Office one having ordinary skill in the art would recognize suitable alkyl boronic acid equivalents to the specific alkyl boronic acid suggested by Boukherissa et al., and, as such, be motivated to try methyl butyl boronic acid as an alternative thereto as the ionic liquid in the method of Tariq et al.. 
With respect to depending claim 16, Tariq et al. discloses wherein the hydrate inhibitor is present in an amount as claimed (p. 17861, left column, wherein concentrations of 0.1-40 weight percent are suggested).
Response to Arguments
Applicant’s arguments, with respect to the rejections of claims under 35 USC 112(a) as set forth in the previous office action have been fully considered.  Although Applicant has deleted some of the R groups previously recited therein, the Examiner notes, the rejection is maintained, but modified, in that the specification does not clearly define a specific protocol used to choose an alkyl group suitable for use in the invention in combination with an amount thereof that is considered sufficient.    
Applicant’s arguments, with respect to the rejections of claims under 35 USC 112(b) as set forth in the previous office action have been fully considered and are persuasive in view of Applicant’s amendments to independent claim 8.  The noted 112 rejection has been withdrawn. 
Applicant’s arguments with respect to the rejection(s) of claim(s) as anticipated by Murugesan et al., as well as obvious over, as set forth in the previous office action have been fully considered and are persuasive in view of Applicant’s amendments to independent claim 8 pertaining to the injection as being in an amount to prevent formation of agglomerates of hydrates, etc..  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of further consideration of the pending claim limitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
11/04/21